DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, readable on claims 1-17 in the reply filed on 5/16/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a distal portion of the access port is configured to couple to a proximal portion of a hysteroscope” in Lines 1-2, wherein it’s unclear the scope of the limitation since claim 1 already defines the device as being a hysteroscope and it’s unclear how the access port of the hysteroscope of claim 1 is configured to couple to a hysteroscope.  Appropriate correction is required.
Claim 6 recites the limitation “further comprising a calibration line” in Line 1, however a calibration line has previously been defined in Claim 1 and therefore it’s unclear if this is meant to be the same calibration line or an additional calibration line.  Appropriate correction is required.
Claim 12 recites the limitation “a distal portion of the access port is operably coupled to a proximal portion of the hysteroscope” in Lines 1-2, wherein it’s unclear the scope of the limitation since claim 8 already defines the hysteroscope as including an access port and it’s further unclear how a distal portion of the access port is capable of coupling to a proximal portion of the hysteroscope since the access port has previously been claimed as part of the hysteroscope.  Appropriate correction is required.
Claim 13 recites the limitation “valve includes a calibration line” in Line 1, however a calibration line has previously been defined in Claim 8 and therefore it’s unclear if this is meant to be the same calibration line or an additional calibration line.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shener et al. (US Patent Application Publication No. 2006/0047185, hereinafter Shener).

In regard to claim 1, Shener discloses a hysteroscope (100, Fig. 3A) comprising: 
an access port (124) defining a fluid flow channel (130) and configured to receive an instrument through the fluid flow channel (Fig. 3A); 
a valve inlet (110) configured to receive a fluid (Fig. 6B); 
a valve housing (150) operably coupled to the valve inlet (Fig. 6B); 
a valve body (154) defining a body channel, the valve body movable within the valve housing at least between a first position and a second position (Fig. 6B, Par. 57, via an closed position being the first position and a closed position being the second position); and 
a valve channel (156) in fluid communication with the fluid flow channel of the access port (Fig. 6B); wherein when the valve body is: 
in the first position (via closed position), a first flow path provides a first impedance to fluid flow from the valve inlet through the body channel of the valve body and through a first opening in the valve housing to the fluid flow channel of the access port (flow is prevented from reaching the fluid flow channel due to valve body blocking the flow of fluid); and 
in the second position (via open position), a second flow path provides a second impedance to fluid flow from the valve inlet through the body channel of the valve body, through a second opening in the valve housing and through a calibration line (164) to the fluid flow channel of the access port (Fig. 6B, fluid flows through valve body (164, i.e. calibration line) to reach the fluid flow channel (130)), 
wherein fluid is prevented from flowing through the calibration line when the valve is in the first position (the valve body (154) is closed in the first position and therefore fluid would not reach the calibration line (164)).

In regard to claim 8, Shener discloses a surgical system (100, Fig. 3A) comprising: 
a hysteroscope (100) including an access port (124) defining a fluid flow channel (130) configured to receive an instrument through the fluid flow channel (Fig. 3A); and 
a valve (150) operably coupled to the hysteroscope (Fig. 3A), the valve including: 
a valve inlet (110) configured to receive a fluid (Fig. 6B); 
a valve housing (150) operably coupled to the valve inlet (Fig. 6B); 
a valve body (154) defining a body channel, the valve body movable within the valve housing at least between a first position and a second position (Fig. 6B, Par. 57, via an closed position being the first position and a closed position being the second position); and 
a valve channel (156) in fluid communication with the fluid flow channel of the access port (Fig. 6B); wherein when the valve body is: 
in the first position (via closed position), a first flow path provides a first impedance to fluid flow from the valve inlet through the body channel of the valve body and through a first opening in the valve housing to the fluid flow channel of the access port (flow is prevented from reaching the fluid flow channel due to valve body blocking the flow of fluid); and 
in the second position (via open position), a second flow path provides a second impedance to fluid flow from the valve inlet through the body channel of the valve body, through a second opening in the valve housing and through a calibration line (164) to the fluid flow channel of the access port (Fig. 6B, fluid flows through valve body (164, i.e. calibration line) to reach the fluid flow channel (130)), 
wherein fluid is prevented from flowing through the calibration line when the valve is in the first position (the valve body (154) is closed in the first position and therefore fluid would not reach the calibration line (164)).

In regard to claims 2 and 9, Shener teaches wherein a third impedance to flow is produced when an instrument (200) is received within the fluid flow channel of the access port, wherein the third impedance is substantially the same as the second impedance when an instrument is not received within the fluid flow channel of the access port and the valve body is in the second position (the second impedance is defined as a state when valve body (154) is in the second position (i.e. open position) and valve body (164) in a first position as shown in Fig. 6B with no instrument in the fluid flow channel and the third impedance is defined as a state when valve body (154) is in the second position (i.e. open position) and valve body (164) is in a second position as shown in Fig. 7B with an instrument (200) inserted within the fluid flow channel (Par. 66)).

In regard to claims 3 and 10, Shener teaches wherein the valve body has a third position wherein fluid flow is blocked from passing through the valve housing when the valve body is in the third position (the third position is regarded as the same as the first position, preventing fluid from flowing through the valve body (154)).

In regard to claims 4 and 11, Shener teaches further comprising a seal operably coupled to a proximal portion of the access port, the seal configured to reduce fluid flow out of the access port (Fig. 3A illustrates a seal at a proximal end of the access port). 

In regard to claims 5 and 12, Shener teaches wherein a distal portion of the access port is configured to couple to a proximal portion of a hysteroscope (Fig. 3A).

In regard to claims 6 and 13, Shener teaches further comprising a calibration line (164) defining a calibration channel in fluid communication with the second opening in the valve housing and the fluid flow channel of the access port (Fig. 6B).

In regard to claims 7 and 14, Shener teaches wherein the valve inlet is configured to operably couple to a pump such that the pump causes fluid to flow through the fluid flow channel of the access port (Par. 60-61).

In regard to claim 15, Shener teaches wherein the pump is programmed to cause fluid to flow through the fluid flow channel of the access port to maintain a substantially constant pressure of between about 60 mm Hg and about 120 mm Hg inside a distensible organ (Par. 60-61).

In regard to claim 16, Shener teaches further comprising a sensor coupled to the pump to sense a flow impedance at a given flow rate and a controller coupled to the sensor and the pump to compare the flow impedance to a predetermined flow impedance for the given flow rate (Par. 60-61).

In regard to claim 17, Shener teaches wherein the sensor is configured to identify an instrument positioned through the access port based on the sensed flow impedance (Par. 60-61).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,772,652 (hereinafter ‘652) in view of Shener et al. (US Patent Application Publication No. 2006/0047185, hereinafter Shener). 

In regard to claim 1, ‘652 discloses a surgical system (Claim 1, Line 1) comprising: 
an access port defining a fluid flow channel and configured to receive an instrument through the fluid flow channel (Claim 1, Line 2); 
a valve inlet configured to receive a fluid (Claim 1, Lines 5-9); 
a valve housing operably coupled to the valve inlet (Claim 1, Lines 5-9); 
a valve body defining a body channel, the valve body movable within the valve housing at least between a first position and a second position (Claim 1, Lines 10-12); and 
a valve channel in fluid communication with the fluid flow channel of the access port (Claim 1, Lines 10-12); wherein when the valve body is: 
in the first position, a first flow path provides a first impedance to fluid flow from the valve inlet through the body channel of the valve body and through a first opening in the valve housing to the fluid flow channel of the access port (Claim 1, Lines 14-18); and 
in the second position, a second flow path provides a second impedance to fluid flow from the valve inlet through the body channel of the valve body, through a second opening in the valve housing and through a calibration line to the fluid flow channel of the access port (Claim 1, Lines 19-24), 
wherein fluid is prevented from flowing through the calibration line when the valve is in the first position (Claim 1, Lines 24-26).
‘652 does not expressly teach of the device being a hysteroscope.
Shener teaches an analogous surgical access device (10, Fig. 1) for resecting tissue.  The surgical access device is configured to deliver fluid to a body cavity, wherein the flow of fluid can be controlled via operating valve (150).  Shener teaches the access device is a hysteroscope which comprises a camera port (106) for connecting to a camera (51) and a light source (52) coupled to a light port (109) of the access device (Par. 46, Fig. 1).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the access device of ‘652 with the camera port (106) and light port (109) as taught by Shener to provide imaging and illumination to the surgical access device aiding a surgeon on viewing the surgical site while performing a surgical procedure.

In regard to claim 8, ‘652 discloses a surgical system (Claim 1, Line 1) comprising: 
an access port defining a fluid flow channel and configured to receive an instrument through the fluid flow channel (Claim 1, Line 2); 
a valve inlet configured to receive a fluid (Claim 1, Lines 5-9); 
a valve housing operably coupled to the valve inlet (Claim 1, Lines 5-9); 
a valve body defining a body channel, the valve body movable within the valve housing at least between a first position and a second position (Claim 1, Lines 10-12); and 
a valve channel in fluid communication with the fluid flow channel of the access port (Claim 1, Lines 10-12); wherein when the valve body is: 
in the first position, a first flow path provides a first impedance to fluid flow from the valve inlet through the body channel of the valve body and through a first opening in the valve housing to the fluid flow channel of the access port (Claim 1, Lines 14-18); and 
in the second position, a second flow path provides a second impedance to fluid flow from the valve inlet through the body channel of the valve body, through a second opening in the valve housing and through a calibration line to the fluid flow channel of the access port (Claim 1, Lines 19-24), 
wherein fluid is prevented from flowing through the calibration line when the valve is in the first position (Claim 1, Lines 24-26).
‘652 does not expressly teach of the device being a hysteroscope.
Shener teaches an analogous surgical access device (10, Fig. 1) for resecting tissue.  The surgical access device is configured to deliver fluid to a body cavity, wherein the flow of fluid can be controlled via operating valve (150).  Shener teaches the access device is a hysteroscope which comprises a camera port (106) for connecting to a camera (51) and a light source (52) coupled to a light port (109) of the access device (Par. 46, Fig. 1).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the access device of ‘652 with the camera port (106) and light port (109) as taught by Shener to provide imaging and illumination to the surgical access device aiding a surgeon on viewing the surgical site while performing a surgical procedure.

In regard to claims 2 and 9, ‘652 teaches wherein a third impedance to flow is produced when an instrument is received within the fluid flow channel of the access port, wherein the third impedance is substantially the same as the second impedance when an instrument is not received within the fluid flow channel of the access port and the valve body is in the second position (Claim 1, Lines 24-34).

In regard to claims 3 and 10, ‘652 teaches wherein the valve body has a third position wherein fluid flow is blocked from passing through the valve housing when the valve body is in the third position (Claim 2, Lines 1-4).

In regard to claims 4 and 11, ‘652 teaches further comprising a seal operably coupled to a proximal portion of the access port, the seal configured to reduce fluid flow out of the access port (Claim 3, Lines 1-5). 

In regard to claims 5 and 12, Shener teaches wherein a distal portion of the access port is configured to couple to a proximal portion of a hysteroscope (Fig. 1, Par. 46).

In regard to claims 6 and 13, ‘652 teaches further comprising a calibration line defining a calibration channel in fluid communication with the second opening in the valve housing and the fluid flow channel of the access port (Claim 1, Lines 19-24).

In regard to claims 7 and 14, ‘652 teaches wherein the valve inlet is configured to operably couple to a pump such that the pump causes fluid to flow through the fluid flow channel of the access port (Claim 5, Lines 1-4).

In regard to claim 15, ‘652 teaches wherein the pump is programmed to cause fluid to flow through the fluid flow channel of the access port to maintain a substantially constant pressure of between about 60 mm Hg and about 120 mm Hg inside a distensible organ (Claim 6, Lines 1-5).

In regard to claim 16, ‘652 teaches further comprising a sensor coupled to the pump to sense a flow impedance at a given flow rate and a controller coupled to the sensor and the pump to compare the flow impedance to a predetermined flow impedance for the given flow rate (Claim 7, Lines 1-6).

In regard to claim 17, ‘652 teaches wherein the sensor is configured to identify an instrument positioned through the access port based on the sensed flow impedance (Claim 7, Lines 1-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	August 9, 2022